Name: COMMISSION REGULATION (EEC) No 2806/93 of 13 October 1993 amending Regulation (EEC) No 2365/91 laying down the conditions for use of the ATA carnet for the temporary importation of goods into the customs territory of the Community or their temporary exportation from that territory
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 14. 10 . 93No L 256/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2806/93 of 13 October 1993 amending Regulation (EEC) No 2365/91 laying down the conditions for use of the ATA carnet for the temporary importation of goods into the customs territory of the Community or their temporary exportation from that territory 2. To enter goods for the temporary importation procedure, ATA carnets shall be presented to the duly empowered office of entry. The office of entry shall then act as the office of temporary importation. However, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/82 of 21 December 1982 on temporary importation arrange ­ ments ('), as amended by Regulation (EEC) No 1620/85 (2), and in particular Article 33 thereof, Having regard to Council Regulation (EEC) No 754/76 of 25 March 1976 on the customs treatment applicable to goods returned to the customs territory of the Commu ­ nity (3), as last amended by Regulation (EEC) No 1147/86 (4) and in particular Article 15 (2) thereof, (a) where the duly empowered office of entry is unable to check the fulfilment of all conditions to which the use of the temporary importation procedure is subject, or (b) the office of entry is not empowered to act as an office of temporary importation, this office shall permit the goods to be carried from the office of entry to the office of destination able to carry out such checks under cover of the ATA carnet used as a transit document, in accordance with the procedure referred to in Article 14. Whereas Commission Regulation (EEC) No 2365/91 laid down certain conditions relating to the use of the ATA carnet for the temporary importation of goods into the customs territory of the Community and the temporary exportation of goods from that territory (^ whereas in connection with the arrangements for the temporary importation of goods further arrangements must be made to allow the ATA carnet, under cover of which the goods are imported and regardless of their intended use, to be presented to any customs office of entry acting as an office of temporary importation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, 3 . The customs authorities of the Member States shall empower their customs offices to act as offices of entry or offices of destination acting as offices of temporary importation. The said authorities shall send the Commission a list giving the full details of the offices empowered in accordance with the first subparagraph and the duly empowered offices referred to in Article 9 ( 1 ). The list shall be published in the C series of the Official Journal of the European Communities! HAS ADOPTED THIS REGULATION : Article 1 Article 6 (2) and (3) of Regulation (EEC) No 2365/91 shall be replaced by the following : Article 2 (') OJ No L 376, 31 . 12. 1982, p. 1 . 0 OJ No L 155, 14. 6. 1985, p. 54. (3) OJ No L 89, 2. 4. 1976, p. 1 . This Regulation shall enter into force on the third dayfollowing its publication in the Official Journal of the European Communities. (4) OJ No L 105, 22. 4. 1986, p . 1 . 0 OJ No L 216, 3 . 8 . 1991 , p . 24. 14. 10 . 93 Official Journal of the European Communities No L 256/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission